Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. Restriction  / Election Requirement
This application discloses the following embodiments:
Embodiment 1: Reproductions 1.1-1.6 (Faucet having thin, circular base attached to cylindrical lower body with front and side circular controls; straight, horizontal spout body connected to cylindrical sprayhead) 
Embodiment 2: Reproductions 2.1-2.7 (Faucet having thin, circular base attached to cylindrical lower body with front circular control and side circular control with textured sidewall; high-arched spout body connected to cylindrical sprayhead with wider circular end; horizontal bar connecting rear spout body to sprayhead)
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
Because of the differences identified above, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
The two groups are distinct from one another because the differing scopes between the designs result in appearances that are not basically the same.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs. Applicant is advised that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made (See MPEP 1504.05).
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.
2.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Additionally, Applicant is advised that for consistency with the originally filed reproductions published by the Hague, and in order to avoid confusion, it is preferred that the original numbering of the elected embodiment remain the same as originally filed.  
3.  Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Keli.Hill@USPTO.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
4.  When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
5.  Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The claim stands subject to restriction under 35 U.S.C. 121.
6.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-5p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571.272.26588601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/KELI L HILL/Primary Examiner, Art Unit 2912